NUMBER 13-09-00647-CV


COURT OF APPEALS


THIRTEENTH DISTRICT OF TEXAS


CORPUS CHRISTI - EDINBURG




IN RE JAMES BELL McCOY, SR.



On Petition for Writ of Mandamus.



MEMORANDUM OPINION

Before Chief Justice Valdez and Justices Rodriguez and Garza

Per Curiam Memorandum Opinion (1)


	Relator, James Bell McCoy, Sr., pro se and indigent, filed a petition for writ of
mandamus in the above cause on November 30, 2009, asking this Court to order the
Honorable Sandra Watts, Judge of the 117th District Court of Nueces County, to rule on
his "motion to compel," filed on September 9, 2009. (2)  Relator's "motion to compel" asked
the trial court to compel the district clerk to issue process in the underlying divorce case. 
The Court requested the real party in interest or the respondent to file a response to
relator's petition for writ of mandamus, and the Court has now received a response from
the Honorable Sandra Watts, respondent herein.  According to the response, the district
clerk issued the requested service on May 12, 2009, the process was served on May 14,
2009, and the return of service was filed on May 15, 2009.
	Because relator has received his requested relief, relator's petition for writ of
mandamus asking us to require respondent to rule is moot.  See In re Kellogg Brown &
Root, Inc., 166 S.W.3d 732, 737 (Tex. 2005) (orig. proceeding) (holding that a case
becomes moot "if a controversy ceases to exist between the parties at any stage of the
legal proceedings"); State Bar of Texas v. Gomez, 891 S.W.2d 243, 245 (Tex. 1994)
(stating that for a controversy to be justiciable, there must be a real controversy between
the parties that will be actually resolved by the judicial relief sought). 
	The Court, having examined and fully considered the petition for writ of mandamus
and the response thereto, is of the opinion that this original proceeding has been rendered
moot.  Accordingly, the Court DISMISSES the petition for writ of mandamus as moot.  See
Tex. R. App. P. 52.8(a). 

									PER CURIAM


Delivered and filed the 19th
day of January, 2010.

 

 
1.  See Tex. R. App. P. 52.8(d) ("When denying relief, the court may hand down an opinion but
is not required to do so."); Tex. R. App. P. 47.4 (distinguishing opinions and memorandum opinions).
2.  In addition to his petition for writ of mandamus, relator also filed a motion to proceed in forma
pauperis and a motion requesting leave of Court to file fewer copies.  The Court herein GRANTS both
motions.